Title: [From Thomas Jefferson to Nathanael Greene, 13 February 1781]
From: Jefferson, Thomas
To: Greene, Nathanael


[Richmond, 13 Feb. 1781. Minute in Va. Council Jour., ii, 292: “Tuesday February 13th 1781 … Letters of this date from the Governor to General Greene, Colonel John Gibson, and Colonel Brodhead, on the Subject of the Western Expedition … being read, are approved, and ordered to be registered.” No such letter from TJ to Greene has been found and none of this date was acknowledged by Greene. It is probable that the clerk of the Council mistakenly wrote “Greene” while intending to write “Clark,” since TJ on 13 Feb. wrote George Rogers Clark “on the Subject of the Western Expedition.” The letter to Clark and all others concerning the Western expedition are transcribed in the Executive Letter Book, but there is no file copy of a letter to Greene of this date.]
